DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment received on 24 February 2022 has been acknowledged and entered. Claims 1, 10, and 17 are amended. Claims 1-20 are currently pending.

Responses to Arguments
The amendments filed 11 August 2022 have been entered. 
Applicant’s arguments filed 11 August 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered and they are persuasive. Thus, the rejection under U.S.C. 103 have been withdrawn.  However,  there are new grounds of rejection necessitated by Applicant’s amendments as detailed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (US 10,060,085 B2, hereinafter referred to as “Christian”) in view of Clausmann et al (US 9,008,847 B2, hereinafter referred to as “Clausmann”) further in view of Zhao et al. (CN 110306406 A B2, hereinafter referred to as “Zhao”).
Regarding claim 1, Christian teaches a work machine comprising: a frame (Figs. 1-2; col. 6, lines 20-22: referring now to FIG. 2, spray assembly is attached to the frame of machine 12 and includes twenty-four nozzle assemblies that are mounted onto support beam 3); a spray system coupled to the frame and including a spray bar having a plurality of nozzles, the spray bar including a liquid input and only the plurality of nozzles as a liquid output (Figs. 1-2; col. 6, lines 20-22). 
Christian does not specifically teach a pump to deliver the liquid to the spray bar; a pressure sensor to detect a pressure of a liquid within the spray bar; and a controller to adjust the pump to deliver the liquid at a constant flow rate and to determine whether the detected pressure of the liquid within the spray bar has exceeded a pre-determined pressure threshold at a constant flow rate.
However, Clausmann teaches a pump to deliver the liquid to the spray bar (col.6, lines 63-67: In a particular embodiment, it is possible to estimate the outlet pressure Pestim from the nozzle by measuring a parameter Pw representative of the mechanical power consumed by the pump in order to feed the nozzle at the constant flow rate D1); a pressure sensor to detect a pressure of a liquid col. 7, line 1-6: Estimating the fluid outlet pressure Pestim by means of the mechanical power consumed by the pump and of the constant flow rate, provides an alternative to measuring pressure directly using a pressure sensor. This makes it possible to avoid generating head losses as a result of installing a pressure sensor between the pump and the nozzle); and a controller to adjust the pump to deliver the liquid at a constant flow rate and to determine whether the detected pressure of the liquid col. 1, lines 56-60: controlling the motor to if by using said measured parameter P representative of the present fluid pressure D1, it is found that the present fluid pressure D1 drops below a first predetermined pressure threshold Ps1, then the pump motor is controlled so as to increase the flow rate; col.6, lines 63-67: In a particular embodiment, it is possible to estimate the outlet pressure Pestim from the nozzle by measuring a parameter Pw representative of the mechanical power consumed by the pump in order to feed the nozzle at the constant flow rate D1; col. 4, lines 5-14: comparing an outlet pressure Pestim as estimated using the measured parameter P with a first predetermined pressure threshold Ps1; and controlling the motor M in such a manner as to increase the fluid flow rate D1 delivered by the pump 5 if the estimated outlet pressure drops below the first pressure threshold Ps1 (specifically in order to increase this flow rate D1, the flow rate setpoint D is increased and the motor 5 continues to be controlled to track the modified setpoint D)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pump, pressure sensor, and controller such as is described in Clausmann into Christian, in order to control the motor to drive the pump in such a manner that the pump feeds the nozzle with machining fluid at a constant flow rate D1 that is equal to a first flow rate setpoint (col. 1, lines 40-44).
Christian and Clausmann do not specifically teach that the detected pressure of the liquid is within the spray bar.
However, Zhao teaches that the detected pressure of the liquid is within the spray bar (page 2, lines 54-55: at least two spray assemblies, each spray assembly include nozzle, dispenser valve and pressure sensor, and the nozzle enters Mouth is located in the spray bars; page 5, lines 45-46: constant displacement pump, is driven by drive motor 9 by container 6 Interior liquid pumping is into spray bars). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressure sensor and controller such as is described in Zhao into the system of Christian and Clausmann, in order to calculate sprinkling corresponding with each nozzle (page 3, lines 3-4).
Regarding claim 2, Christian in view of Clausmann and Zhao teaches all the limitation of claim 1.  Christian and Clausmann do not specifically teach that the spray bar includes a manifold portion configured to receive the liquid input from a pump on the frame and the plurality of nozzles to eject the liquid.  
However, Zhao teaches that the spray bar includes a manifold portion configured to receive the liquid input from a pump on the frame and the plurality of nozzles to eject the liquid (page 2, lines 54-55: at least two spray assemblies, each spray assembly include nozzle, dispenser valve and pressure sensor, and the nozzle enters Mouth is located in the spray bars; page 5, lines 45-46 : constant displacement pump, is driven by drive motor 9 by container 6 Interior liquid pumping is into spray bars). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressure sensor and controller such as is described in Zhao into the system of Christian and Clausmann, in order to calculate sprinkling corresponding with each nozzle (page 3, lines 3-4).
Regarding claim 3, Christian in view of Clausmann and Zhao teaches all the limitation of claim 1.  Chirstian and Clausmann do not specifically teach that the pressure sensor includes one or more pressure sensors located within the spray bar.  
However, Zhao teaches the pressure sensor includes one or more pressure sensors located within the spray bar (page 2, lines 54-55: at least two spray assemblies, each spray assembly include nozzle, dispenser valve and pressure sensor, and the nozzle enters Mouth is located in the spray bars).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressure sensor and controller such as is described in Zhao into the system of Christian and Clausmann, in order to calculate sprinkling corresponding with each nozzle (page 3, lines 3-4).
Regarding claim 4, Christian in view of Clausmann and Zhao teaches all the limitation of claim 1. Chirstian and Clausmann do not specifically teach that the pressure sensor includes that plurality of pressure sensors including a pressure sensor located at each nozzle such that a specific clogged nozzle is identifiable.  
However, Zhao teaches that the pressure sensor includes plurality of pressure sensors including a pressure sensor located at each nozzle such that a specific clogged nozzle is identifiable (page 2, lines 54-56: at least two spray assemblies, each spray assembly include nozzle, dispenser valve and pressure sensor, and the nozzle enters Mouth is located in the spray bars; The dispenser valve is connected with the entrance of nozzle, inside the entrance and spray bars for controlling nozzle Connected state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressure sensor and controller such as is described in Zhao into the system of Christian and Clausmann, in order to calculate sprinkling corresponding with each nozzle (page 3, lines 3-4).
Regarding claim 7, Christian in view of Clausmann and Zhao teaches all the limitation of claim 1. Christian further teaches that the spray system is configured to deliver the in addition, liquid into a drum housing located on the frame (col. 1, lines 39-42: one or more spray assemblies are typically mounted over the conveyors and inside the drum housing so that water may be sprayed to control the dust and heat that is generated in the milling process).  
Regarding claim 8, Christian in view of Clausmann and Zhao teaches all the limitation of claim 7. Christian further teaches that teaches that the spray system delivers the liquid onto a cutting rotor (col. 1, lines 39-42: see claim 7 above; col. 1, lines 53-57: this machine is similar to a milling machine in that it comprises a wheeled or track-driven vehicle that includes a milling assembly comprising a milling drum with a plurality of cutter teeth mounted thereon which is contained within a milling enclosure or chamber).  
Regarding claim 9, Christian in view of Clausmann and Zhao teaches all the limitation of claim 1.  Christian further teaches that the spray system is configured to the spray the liquid onto a roller of a compactor (col. 1, lines 39-42: see claim 7 above; col. 1, lines 53-57: this machine is similar to a milling machine in that it comprises a wheeled or track-driven vehicle that includes a milling assembly comprising a milling drum with a plurality of cutter teeth mounted thereon which is contained within a milling enclosure or chamber).  
Regarding claim 10, Christian teaches a milling machine comprising: a frame (col. 1, line 30-31: the drum is mounted in a housing on the frame of the machine); a milling assembly on the frame including a drum housing (col. 1, lines 39-42: one or more spray assemblies are typically mounted over the conveyors and inside the drum housing so that water may be sprayed to control the dust and heat that is generated in the milling process); a cutting rotor located within the drum housing (col. 1, lines 53-57: this machine is similar to a milling machine in that it comprises a wheeled or track-driven vehicle that includes a milling assembly comprising a milling drum with a plurality of cutter teeth mounted thereon which is contained within a milling enclosure or chamber) and the spray bar including a liquid input and only the plurality of nozzles as a liquid output (Figs. 1-2; col. 6, lines 20-22: Referring now to FIG. 2, spray assembly 28 is attached to the frame of machine 12 and includes twenty-four nozzle assemblies 30 that are mounted onto support beam 32).  
Christian does not specifically teach a pump to deliver the liquid to the spray bar; a pressure sensor to detect a pressure of a liquid within the spray bar; and a controller to adjust the pump to deliver the liquid at a constant flow rate and to determine whether the detected pressure of the liquid within the spray bar has exceeded a pre-determined pressure threshold at a constant flow rate.
However, Clausmann teaches a pump to deliver the liquid to the spray bar (col.6, lines 63-67: In a particular embodiment, it is possible to estimate the outlet pressure Pestim from the nozzle by measuring a parameter Pw representative of the mechanical power consumed by the pump in order to feed the nozzle at the constant flow rate D1); a pressure sensor to detect a pressure of a liquid col. 7, line 1-6: Estimating the fluid outlet pressure Pestim by means of the mechanical power consumed by the pump and of the constant flow rate, provides an alternative to measuring pressure directly using a pressure sensor. This makes it possible to avoid generating head losses as a result of installing a pressure sensor between the pump and the nozzle); and a controller to adjust the pump to deliver the liquid at a constant flow rate and to determine whether the detected pressure of the liquid col. 1, lines 56-60: controlling the motor to if by using said measured parameter P representative of the present fluid pressure D1, it is found that the present fluid pressure D1 drops below a first predetermined pressure threshold Ps1, then the pump motor is controlled so as to increase the flow rate; col.6, lines 63-67: In a particular embodiment, it is possible to estimate the outlet pressure Pestim from the nozzle by measuring a parameter Pw representative of the mechanical power consumed by the pump in order to feed the nozzle at the constant flow rate D1; col. 4, lines 5-14: comparing an outlet pressure Pestim as estimated using the measured parameter P with a first predetermined pressure threshold Ps1; and controlling the motor M in such a manner as to increase the fluid flow rate D1 delivered by the pump 5 if the estimated outlet pressure drops below the first pressure threshold Ps1 (specifically in order to increase this flow rate D1, the flow rate setpoint D is increased and the motor 5 continues to be controlled to track the modified setpoint D)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pump, pressure sensor, and controller such as is described in Clausmann into Christian, in order to control the motor to drive the pump in such a manner that the pump feeds the nozzle with machining fluid at a constant flow rate D1 that is equal to a first flow rate setpoint  (col. 1, lines 40-44)
Christian and Clausmann do not specifically teach that the detected pressure of the liquid is within the spray bar.
However, Zhao teaches that the detected pressure of the liquid is within the spray bar (page 2, lines 54-55: at least two spray assemblies, each spray assembly include nozzle, dispenser valve and pressure sensor, and the nozzle enters Mouth is located in the spray bars; page 5, lines 45-46 : constant displacement pump, is driven by drive motor 9 by container 6 Interior liquid pumping is into spray bars). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressure sensor and controller such as is described in Zhao into the system of Christian and Clausmann, in order to calculate sprinkling corresponding with each nozzle (page 3, lines 3-4).
Regarding claim 11, Christian in view of Clausmann and Zhao teaches all the limitation of claim 10.  Christian further teaches that the milling machine is a cold planer and includes a first stage conveyor coupled to the frame, and the drum housing including a discharge port, wherein the first stage conveyor is positioned near the discharge port so as to receive material through the discharge port (col. 1, lines 30-32: the drum is mounted in a housing on the frame of the machine and adapted to be lowered into contact with the road surface; col. 7, lines 2-8: this causes poppet 56 to withdraw from poppet bushing 58, thus allowing asphalt emulsion or another fluid to enter valve housing 44 through inlet ports 64 under pressure sufficient to discharge it out the bottom of nozzle housing 45).  
Regarding claim 12. Christian in view of Clausmann and Zhao teaches all the limitation of claim 10.  Christian further teaches that the liquid is directed by the spray bar onto the cutting rotor (col. 1, lines 39-42: One or more spray assemblies are typically mounted over the conveyors and inside the drum housing so that water may be sprayed to control the dust and heat that is generated in the milling process; col. 1, lines 53-57: this machine is similar to a milling machine in that it comprises a wheeled or track-driven vehicle that includes a milling assembly comprising a milling drum with a plurality of cutter teeth mounted thereon which is contained within a milling enclosure or chamber).  
Regarding claim 13, Christian in view of Clausmann and Zhao teaches all the limitation of claim 10. Christian and Clausmann do not specifically teach that the spray bar includes a manifold portion configured to receive the liquid input from a pump on the frame and the plurality of nozzles to eject the liquid.  
However, Zhao teaches that the spray bar includes a manifold portion configured to receive the liquid input from a pump on the frame and the plurality of nozzles to eject the liquid (page 2, lines 54-55: at least two spray assemblies, each spray assembly include nozzle, dispenser valve and pressure sensor, and the nozzle enters Mouth is located in the spray bars; page 5, lines 45-46 : constant displacement pump, is driven by drive motor 9 by container 6 Interior liquid pumping is into spray bars).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spray bar such as is described in Zhao into the system of Christian and Clausmann, in order to calculate sprinkling corresponding with each nozzle (page 3, lines 3-4).
Regarding claim 14, Christian in view of Clausmann and Zhao teaches all the limitation of claim 10. Christian and Clausmann do not specifically teach that the pressure sensor includes one or more pressure sensors located within the spray bar.  
However, Zhao teaches the pressure sensor includes one or more pressure sensors located within the spray bar (page 2, lines 54-56: least two spray assemblies, each spray assembly include nozzle, dispenser valve and pressure sensor, and the nozzle enters Mouth is located in the spray bars; The dispenser valve is connected with the entrance of nozzle, inside the entrance and spray bars for controlling nozzle Connected state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spray bar such as is described in Zhao into the system of Christian and Clausmann, in order to calculate sprinkling corresponding with each nozzle (page 3, lines 3-4).
Regarding claim 15, Christian in view of Clausmann and Zhao teaches all the limitation of claim 10. Christian and Clausmann do not specifically teach that the pressure sensor includes a plurality of pressure sensors including a pressure sensor located at each nozzle such that the specific clogged nozzle is identifiable. 
However, Zhao teaches that the pressure sensor includes a plurality of pressure sensors including a pressure sensor located at each nozzle such that the specific clogged nozzle is identifiable (page 2, lines 54-56: least two spray assemblies, each spray assembly include nozzle, dispenser valve and pressure sensor, and the nozzle enters Mouth is located in the spray bars; The dispenser valve is connected with the entrance of nozzle, inside the entrance and spray bars for controlling nozzle Connected state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressure sensor such as is described in Zhao into the milling machine of Christian in order to provide a manner for monitoring nozzle wear in such industrial applications (para. [0003]).
Regarding claim 17, Christian teaches a method of detecting a clogged nozzle in a spray bar having a plurality of nozzles (Figs. 1-2; col. 6, lines 20-22) and the spray bar including a liquid input and only the plurality of nozzles as a liquid output (Figs. 1-2; col. 6, lines 20-22). 
Christian does not specifically teach delivering liquid to the spray bar via a pump at a constant flow rate; determining a pressure of a liquid within the spray bar; and if the pressure of the liquid reaches a pre-determined threshold at the constant flow rate, determining that one or more of the nozzles of the spray bar are clogged.
However, Clausmann teaches delivering liquid to the spray bar via a pump at a constant flow rate (col.6, lines 63-67: In a particular embodiment, it is possible to estimate the outlet pressure Pestim from the nozzle by measuring a parameter Pw representative of the mechanical power consumed by the pump in order to feed the nozzle at the constant flow rate D1); determining a pressure of a liquid col. 7, line 1-6: Estimating the fluid outlet pressure Pestim by means of the mechanical power consumed by the pump and of the constant flow rate, provides an alternative to measuring pressure directly using a pressure sensor. This makes it possible to avoid generating head losses as a result of installing a pressure sensor between the pump and the nozzle.); and if the pressure of the liquid reaches a pre-determined threshold at the constant flow rate, determining that one or more of the nozzles of the spray bar are clogged threshold at a constant flow rate (col. 1, lines 56-60: controlling the motor to if by using said measured parameter P representative of the present fluid pressure D1, it is found that the present fluid pressure D1 drops below a first predetermined pressure threshold Ps1, then the pump motor is controlled so as to increase the flow rate; col.6, lines 63-67: In a particular embodiment, it is possible to estimate the outlet pressure Pestim from the nozzle by measuring a parameter Pw representative of the mechanical power consumed by the pump in order to feed the nozzle at the constant flow rate D1; col. 4, lines 5-14: comparing an outlet pressure Pestim as estimated using the measured parameter P with a first predetermined pressure threshold Ps1; and controlling the motor M in such a manner as to increase the fluid flow rate D1 delivered by the pump 5 if the estimated outlet pressure drops below the first pressure threshold Ps1 (specifically in order to increase this flow rate D1, the flow rate setpoint D is increased and the motor 5 continues to be controlled to track the modified setpoint D); col. 1, line 64-col. 2, line 2: the nozzle feed pressure parameter is important since it determines the impact force at the outlet from the nozzle and consequently encourages separation of swarf from the part being machined. By controlling the impact force, wear is reduced and tool heating is reduced, as is tool clogging associated with pieces of swarf that are too long).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pump, pressure sensor, and controller such as is described in Clausmann into Christian, in order to control the motor to drive the pump in such a manner that the pump feeds the nozzle with machining fluid at a constant flow rate D1 that is equal to a first flow rate setpoint  (col. 1, lines 40-44)
Christian and Clausmann do not specifically teach that the detected pressure of the liquid is within the spray bar.
However, Zhao teaches that the detected pressure of the liquid is within the spray bar (page 2, lines 54-55: at least two spray assemblies, each spray assembly include nozzle, dispenser valve and pressure sensor, and the nozzle enters Mouth is located in the spray bars; page 5, lines 45-46 : constant displacement pump, is driven by drive motor 9 by container 6 Interior liquid pumping is into spray bars). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressure sensor and controller such as is described in Zhao into the system of Christian and Clausmann, in order to calculate sprinkling corresponding with each nozzle (page 3, lines 3-4).
Regarding claim 18, Christian in view of Clausmann and Zhao teaches all the limitation of claim 17. Christian and Clausmann do not teach that the spray bar includes a manifold portion configured to receive the liquid input from a pump on the frame and a plurality of nozzles to eject the liquid.  
However, Zhao teaches that the spray bar includes a manifold portion configured to receive the liquid input from a pump on the frame and a plurality of nozzles to eject the liquid (page 2, lines 54-55: at least two spray assemblies, each spray assembly include nozzle, dispenser valve and pressure sensor, and the nozzle enters Mouth is located in the spray bars; page 5, lines 45-46 : constant displacement pump, is driven by drive motor 9 by container 6 Interior liquid pumping is into spray bars). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spray bar including the manifold portion such as is described in Clausmann into the milling machine of Christian in order to provide a manner for monitoring nozzle wear in such industrial applications (para. [0003]).
Regarding claim 19, Christian in view of Clausmann and Zhao teaches all the limitation of claim 17. Christian and Clausmann do not specifically teach that the pressure sensor includes a pressure sensor located at each nozzle such that the specific clogged nozzle is identifiable.  
However, Zhao teaches that the pressure sensor includes plurality of pressure sensors including a pressure sensor located at each nozzle such that a specific clogged nozzle is identifiable (page 2, lines 54-56: least two spray assemblies, each spray assembly include nozzle, dispenser valve and pressure sensor, and the nozzle enters Mouth is located in the spray bars; The dispenser valve is connected with the entrance of nozzle, inside the entrance and spray bars for controlling nozzle Connected state9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressure sensor such as is described in Zhao into the milling machine of Christian in order to provide a manner for monitoring nozzle wear in such industrial applications (para. [0003]).

Allowable Subject Matter
Claims 5-6, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, Christian (US 10,060,085 B2) in view of Clausmann et al. (US 9,008,847 B2) and further in view of Zhao et al. (CN 110306406 A B2) fail to teach that a flow rate of the liquid is determined by a flowmeter and the controller can include a look up table to determine a predicted pressure based on the known flow rate. Dependent claim 6 is patent eligible based on its dependence from claim 5.  
Regarding claim 16, Christian (US 10,060,085 B2) in view of Clausmann et al. (US 9,008,847 B2) and further in view of Zhao et al. (CN 110306406 A B2) fail to teach that a flow rate of the liquid is determined by a flowmeter and a controller can include a look up table to determine a predicted pressure based on the known flow rate. 
Regarding claim 20, Christian (US 10,060,085 B2) in view of Clausmann et al. (US 9,008,847 B2) and further in view of Zhao et al. (CN 110306406 A B2) fail to teach that a flow rate of the liquid is determined by a flowmeter and the controller can include a look up table to determine a predicted pressure based on the known flow rate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858